DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 9-14, 16, and 18-23 are currently pending. Claims 4, 5, 13, and 14 remain withdrawn and claims 6-8 and 15 remain cancelled. Claims 1, 10, 11, and 20 have been amended. Claims 21-23 have been added. Claims 10, 11, and 20 have been amended to overcome the objections, claim 1 has been amended to overcome the 35 U.S.C. 112(a) rejection, and claims 10, 11, and 20 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 26 January 2022.
Claim Objections
Claims 16 and 23 are objected to because of the following informalities:
“sheath insert” in line 1 of claim 16 should read “stiffening insert”
“sheath insert” in line 1 of claim 23 should read “stiffening insert”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sheath…extendable out of the insertion device along an extension axis that converges towards a surface of a tissue at the target location” in lines 4-5. However, it is unclear as to what the extension axis is. It is also unclear how an axis converges towards a location as it is well-known in the art for an axis to be a straight line. Clarification is requested. For examination purposes, it is interpreted that the sheath extends towards at the surface of the tissue. Claims 10 and 20 have similar issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keast et al. ‘005 (US Pub No. 2009/0204005).
Regarding claim 1, Keast et al. ‘005 teaches an apparatus (Fig. 1 system 150 and [0027]) comprising:
an insertion device (Fig. 1 device 200 and [0027]);
a sheath defining therein a lumen (Fig. 1 sheath 202 and [0027]), the sheath deliverable through the insertion device to a target location and extendable out of the insertion device along an extension axis that converges towards a surface of a tissue at the target location and diverges away from a longitudinal axis of the insertion device ([0033], [0035]);
a sampling needle having a sharp open end and receivable within the lumen to be delivered through the lumen in the sheath to the target location (Fig. 2A needle tip 240 and [0044]; Fig. 5B elongate member 238 and [0049]);
a sheath tip disposed at an end of the sheath (Fig. 2A sheath opening 216 and [0035]), the sheath tip having a distal end that is angled with respect to the extension axis (The two ends of opening 216 are at different lengths, indicating that the opening 216 is angled.) such that a periphery of the sheath tip at the distal end generally conforms to the surface of the tissue upon extension along the extension axis from the insertion device towards the tissue ([0035]; “The exit 216 has a curved, or tapered, opening.” [0050]; “The curved tip…penetrates the tissue to conform to the outer diameter of the needle tip…”); and
a stiffening insert disposed within the sheath tip inside the periphery of the distal end of the sheath tip to protect the periphery from the sharp open end of the sampling needle upon delivery of the sampling needle out of the sheath tip to draw a tissue sample from the tissue at the target location (Fig. 2A reinforcing member 220 and [0043]).
Regarding claim 2, Keast et al. ‘005 teaches wherein the sheath defines a lumen configured to extend an elongated medical device toward the surface of the tissue (Fig. 1 sheath 202 and [0027]) and the sheath tip defines an extension of the lumen toward the distal end of the sheath tip (Figs. 1, 2A show that sheath opening 216 defines an extension of sheath 202.).
Regarding claim 3, Keast et al. ‘005 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Figs. 1, 2A show that sheath opening 216 is an integral section of sheath 202 and is at the end of sheath 202.).
Regarding claim 10, Keast et al. ‘005 teaches a system comprising the recited elements.
Regarding claim 11, Keast et al. ‘005 teaches wherein the sharp end of the sampling needle is configured to draw a tissue sample from the surface of the tissue (Fig. 5A and [0062]).
Regarding claim 12, Keast et al. ‘005 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at an end of the sheath (Figs. 1, 2A show that sheath opening 216 is an integral section of sheath 202 and is at the end of sheath 202.).
Regarding claim 19, Keast et al. ‘005 teaches wherein the insertion control system is configured to extend the sheath at an oblique angle to the tissue surface and the periphery of the sheath tip at the distal end is oriented to generally conform to the tissue surface (see Fig. 5A).
Regarding claim 20, Keast et al. ‘005 teaches a method comprising the recited steps.
Regarding claim 21, Keast et al. ‘005 teaches an ultrasound transducer disposed on a distal end of the insertion device, wherein the ultrasound transducer is positioned distally relative to an exit port for the sheath (Fig. 2A sensing element 206 and [0028], [0037],
wherein the ultrasound transducer is configured to image the tissue at the target location ([0027]).
Regarding claim 22, Keast et al. ‘005 teaches wherein the extension axis diverges away from the ultrasound transducer and intersects with the tissue at the target location (Fig. 5B and [0053]; The elongate member 238 is sufficiently flexible indicating that the sheath 202 does not have to exactly intersect with the tissue in a straight line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. ‘005 in view of Appling et al. ‘583 (International Pub No. WO 2009/131583 – previously cited).
Regarding claims 9 and 18, Keast et al. ‘005 teaches all of the elements of the current invention as mentioned above except for wherein the sheath tip has at least one characteristic chosen form a first thickness that is less than a second thickness of the sheath or a first rigidity that is less than a second rigidity of the sheath.
Appling et al. ‘583 teaches that a distal portion of a catheter is more flexible compared to the rest of the catheter, which allows the distal portion to return to its original configuration after the guidewire is removed ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath tip of Keast et al. ‘005 to have a first rigidity that is less than a second rigidity of the sheath as Appling et al. ‘583 teaches that this will allow the distal portion to return to its original configuration.
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. ‘005.
Regarding claims 16 and 23, Keast et al. ‘005 teaches all of the elements of the current invention as mentioned above except for wherein a distal end of the sheath insert that faces the distal end of the sheath tip is angled parallel with the distal end of the sheath tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the sheath insert that faces the distal end of the sheath tip of Keast et al. ‘005 to be parallel with the distal end of the sheath tip as changing the shape of the sheath insert to have a distal end that is parallel to the distal end of the sheath tip would be a matter of obvious design choice (see MPEP 2144.04 Changes in Shape and Figs. 4, 5 and [0035], [0037], of the PGPUB; [0035], [0047] of the PGPUB mention that insert 410 and 510 in Figs. 4, 5 have the same function.).
Response to Arguments
Applicant argues that Bush et al. ‘860 does not teach the newly amended claims. Examine respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn.
Applicant argues that Appling et al. ‘583 in view of Gonzalez ‘116 does not teach the newly amended claims. Examiner respectfully agrees and the 35 U.S.C. 103 rejection has been withdrawn. Upon further consideration, it was found that Keast et al. ‘005 teaches such limitations. As such, the claims are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keast et al. ‘005.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791